DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-8, 10, 12-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2020/0410897 A1) in view of Minezaki et al. (US 2020/0164147 A1) and in further view of Ishii (US 2013/0197451 A1).
With regard to claim 1, Baker discloses A pharmaceutical container for drug delivery (Fig. 1a), comprising: a barrel (110) configured to slidably receive a stopper (126), the stopper having a proximal end suitable for contacting a plunger rod (114) and a distal end suitable for contacting a pharmaceutical composition, the stopper having a circumferential surface partially contacting an inner surface of the barrel ([0092], as with a standard syringe the stopper is designed to contact the inner surface of the syringe barrel in order to deliver the medication), a surface roughness of the inner surface of the barrel declines from the stopper's start position to its end position by at least 3 % of at least one of Ra roughness or Rms roughness ([0135], while Baker does not explicitly disclose the surface roughness Ra declines by at least 3% from start to finish, Baker does teach the surface roughness may be varied between 0.001 Ra to 25 Ra which would allow for at least a 3% difference in surface roughness if the start position where at the greatest roughness 25Ra and the end position was the low end of the roughness range 0.001 Ra). Thus it would be prima facie obvious for one of ordinary skill in the art to optimize the surface roughness such that it declined by at least 3%.
However, Baker does not explicitly disclose the surface roughness decreasing from the start position to the end position. 
Minezaki teaches the barrel of a syringe (Fig. 1 and 2) having three sections 12a (closest to the distal tip end), 12b and 12c. Further Minezaki teaches that the surface roughness of each of the sections could be varied by each section ([0042]). Specifically, that the closer to the plunger insertion section 12c (or the start position), the surface roughness is increased by about +1 to 10 nm ([0042]). The average roughness of the syringe barrel is between 4nm and 25nm ([0011]). Thus by increasing the surface roughness from a distal end to a proximal end of the syringe barrel this translates to the surface roughness declining by at least 3% from the stopper’s start position to its end position.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Baker to have a declining surface roughness from the start position to the end position as taught by Minezaki for the purpose of providing improved slidability of the gasket and delivery of the liquid ([0007]).
However, Baker/Minezaki does not teach a water contact angle of at least 80 degrees. 
Ishii teaches a syringe barrel having a water contact angle of at least 80degrees ([0105]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Baker/Minezaki to have a water contact angle of at least 80 degrees as taught by Ishii for the purpose of allowing for improved slidability of the gasket within the syringe barrel ([0105]).

With regard to claim 5 and 6, Baker discloses wherein the stopper has one or more annular protrusions (see Fig. 2 showing element 126 having multiple ridged sections) contacting the inner surface of the barrel when the stopper moves in a distal direction, the annular protrusions each have a rising edge and a falling edge (inherent that a protrusion would have at least two edges, one that could be considered a rising edge and one that could be considered a falling edge) in a proximal-distal direction, the rising edge of a most proximal annular protrusion and the inner surface of the SAG0006.US26barrel span angle X in the distal direction, the falling edge of a most distal annular protrusion and the inner surface span an angle A in a proximal direction, and the ratio X/A is at least 1.05 or greater than 1.1-1.7. Baker does explicitly disclose the ratio between the barrel span angle and the inner surface span angle, however it would be prima facie obvious to optimize the specific angles of the protrusions as doing so does not alter the overall function of the device. Further, no specific function or reasoning has been provided as to why the ratio of angles is unique or required to perform the function of the device. 
With regard to claim 7, Baker discloses wherein the stopper  has at least two annular protrusions (see Fig. 2, element 126, there are 3 ridged sections). 
With regard to claim 8, Baker discloses wherein the inner surface of the barrel has a surface roughness Ra of less than 100nm ([0135), 0.001 um translates to less than 100 nm). 
With regard to claim 10, Baker discloses wherein the pharmaceutical container is a syringe (Fig. 1a). 
With regard to claim 12, Baker discloses wherein the pharmaceutical container exhibits a maximum break loose and glide force of not more than 12 N during a break loose and glide force test ([0095], Fig. 12e; while Baker does not explicitly disclose a glide force of not more than 12N, it would be prima facie obvious to optimize the surface roughness as taught by Baker [0135], such that a glide force of less than 12N may be achieved).
With regard to claim 13, Baker discloses wherein the inner surface of the barrel is coated or uncoated (the syringe in Baker does not teach a coating and therefore is considered uncoated). 
With regard to claim 14, Baker/Minezaki teach the claimed invention except for the water contact angle of at least 85 degrees. 
Ishii teaches a syringe barrel having a water contact angle of at least 85degrees ([0105]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Baker/Minezaki to have a water contact angle of at least 80 degrees as taught by Ishii for the purpose of allowing for improved slidability of the gasket within the syringe barrel ([0105]).
With regard to claim 15, Baker discloses further comprising a liquid composition contained in the barrel ([0141]). 
With regard to claim 17, Baker discloses wherein the pharmaceutical container is combined with an injection device (see 110b, needle at distal end of syringe barrel). 
With regard to claim 18, Baker discloses further comprising a stopper (126) slidably received in the barrel. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2020/0410897 A1) in view of Minezaki et al. (US 2020/0164147 A1).
With regard to claim 19, Baker discloses A pharmaceutical container (Fig. 1a), comprising: a barrel (110) configured to slidably receive a stopper (126), the stopper having a proximal end suitable for contacting a plunger rod (114) and a distal end suitable for contacting a pharmaceutical composition, the stopper having a circumferential surface partially contacting an inner surface of the barrel ([0092], as with a standard syringe the stopper is designed to contact the inner surface of the syringe barrel in order to deliver the medication), the stopper having a start position SP, a middle position MP, and an end position EP within the barrel, the inner surface of the barrel having a surface roughness and a surface roughness distribution such that the surface roughness measured at the start position SP, the middle position MP, and the end position EP (the barrel could be divided into sections corresponding to a start, middle and end position; further Fig. 7, shows a plunger having a tapered plunger rod that indicates the force profile required at a the start (section 3), middle (section 2) and end (section 1) is as follows: SP 100% of the surface roughness; MP 40% to 60% of the surface roughness; and EP 20% to 35% of the surface roughness. ([0135], while Baker does not explicitly disclose the surface roughness Ra at each position, Baker does teach the surface roughness may be varied between 0.001 Ra to 25 Ra which would allow for optimization of the surface roughness to be varied along from start to end). Thus it would be prima facie obvious for one of ordinary skill in the art to optimize the surface roughness such that the MP is 40-60% of the surface roughness and the end is 0-35%. 
However, Baker does not explicitly disclose the surface roughness decreasing from the start position to the end position. 
Minezaki teaches the barrel of a syringe (Fig. 1 and 2) having three sections 12a (closest to the distal tip end), 12b and 12c. Further Minezaki teaches that the surface roughness of each of the sections could be varied by each section ([0042]). Specifically, that the closer to the plunger insertion section 12c (or the start position), the surface roughness is increased by about +1 to 10 nm ([0042]). The average roughness of the syringe barrel is between 4nm and 25nm ([0011]). Thus by increasing the surface roughness from a distal end to a proximal end of the syringe barrel this translates to the surface roughness of the start position being 100%, the MP being 40-60%, and the EP being 20-35%. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Baker to have a declining surface roughness from the start position to the end position as taught by Minezaki for the purpose of providing improved slidability of the gasket and delivery of the liquid ([0007]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2020/0410897 A1) in view of Minezaki et al. (US 2020/0164147 A1) and in further view of Ishii (US 2013/0197451 A1).
With regard to claim 21, Baker/Minezaki teach the claimed invention except for a water contact angle of at least 80 degrees. 
Ishii teaches a syringe barrel having a water contact angle of at least 80degrees ([0105]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Baker/Minezaki to have a water contact angle of at least 80 degrees as taught by Ishii for the purpose of allowing for improved slidability of the gasket within the syringe barrel ([0105]).


Claim 3-4, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2020/0410897 A1) in view of Minezaki et al. (US 2020/0164147 A1) and in further view of Ishii (US 2013/0197451 A1) and Hetting (US 2020/0164152 A1).
With regard to claim 3, Baker/Minezaki/Ishii discloses the claimed invention except for a specific glide force. 
Hetting teaches a syringe wherein the pharmaceutical container exhibits a ratio of a break loose force (BLF) relative to a glide force (GF) of BLF/GF < 2 during a break loose and glide force test and wherein a total glide force variation TGFV = GFmax - GFmin measured when the stopper is moved from a start position to its end position is TGFV < 2 N ([0024]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Baker/Minezaki/Ishii with the glide force as taught by Hetting for the purpose of providing a smoother user experience ([0024]). 
With regard to claim 4, Baker/Minezaki/Ishii discloses the claimed invention except for the specific glide force. 
Hetting teaches wherein the ratio of the break loose force BLF relative to the glide force GF is characterized by BLF/GF < 3 after accelerated aging for 105 days ([0024]; while Hetting does not teach the specific number of days, it would be prima facie obvious to optimize glide force without altering the overall function of the device).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Baker/Minezaki/Ishii with the glide force as taught by Hetting for the purpose of providing a smoother user experience ([0024]). 
With regard to claim 11, Baker/Minezaki/Ishii discloses the claimed invention except for the specific material. 
Hetting teaches a syringe made of glass ([0024]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Baker/Minizaki/Ishii with the glass syringe as taught by Hetting as a glass syringe is well-known in the art. 
With regard to claim 16, Baker discloses the claimed invention except for the specific liquid agent. 
Hetting teaches delivering a protein ([0004]) or a vaccine ([0023]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the agent of Baker/Minezaki/Ishii with the agent of Hetting as a simple substitution is well-known in the art and does not alter the overall function of the device. 


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2020/0410897 A1) in view of Minezaki et al. (US 2020/0164147 A1) and in further view of Hetting (US 2020/0164152 A1).
With regard to claim 20, Baker discloses A pharmaceutical container (Fig. 1a), comprising: a barrel (110) configured to slidably receive a stopper (126), the stopper having a proximal end suitable for contacting a plunger rod (114) and a distal end suitable for contacting a pharmaceutical composition, the stopper having a circumferential surface partially contacting an inner surface of the barrel ([0092], as with a standard syringe the stopper is designed to contact the inner surface of the syringe barrel in order to deliver the medication), the stopper having a start position SP, a middle position MP, and an end position EP within the barrel  (the barrel could be divided into sections corresponding to a start, middle and end position; further Fig. 7, shows a plunger having a tapered plunger rod that indicates the force profile required at a the start (section 3), middle (section 2) and end (section 1)), the barrel being at least partially tapered (see Fig. 1a, at 110a, the barrel is wider than at 110b, aslo see Fig. 9c, barrel 610 is tapered from proximal end towards the distal end) such that compression of the stopper SAG0006.US29by the barrel increases as the stopper moves from the start position to the end position, the pharmaceutical container exhibiting a total glide force variation TGFV GFmax - GFmin measured when the stopper is moved from the start position to the end position that is TGFV < 2 N ([0095], Fig. 12e; while Baker does not explicitly disclose a glide force value, it would be prima facie obvious to optimize the surface roughness as taught by Baker [0135], such that a specific glide force may be achieved).
However, Baker does not explicitly disclose the surface roughness decreasing from the start position to the end position. 
Minezaki teaches the barrel of a syringe (Fig. 1 and 2) having three sections 12a (closest to the distal tip end), 12b and 12c. Further Minezaki teaches that the surface roughness of each of the sections could be varied by each section ([0042]). Specifically, that the closer to the plunger insertion section 12c (or the start position), the surface roughness is increased by about +1 to 10 nm ([0042]). The average roughness of the syringe barrel is between 4nm and 25nm ([0011]). Thus by increasing the surface roughness from a distal end to a proximal end of the syringe barrel this translates to the surface roughness of the start position being 100%, the MP being 40-60%, and the EP being 20-35%. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Baker to have a declining surface roughness from the start position to the end position as taught by Minezaki for the purpose of providing improved slidability of the gasket and delivery of the liquid ([0007]).
However, Baker/Minezaki do not teach a specific glide force. 
Hetting teaches a syringe wherein the pharmaceutical container exhibits a ratio of a break loose force (BLF) relative to a glide force (GF) of BLF/GF < 2 during a break loose and glide force test and wherein a total glide force variation TGFV = GFmax - GFmin measured when the stopper is moved from a start position to its end position is TGFV < 2 N ([0024]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Baker/Minezaki with the glide force as taught by Hetting for the purpose of providing a smoother user experience ([0024]). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2020/0410897 A1) in view of Minezaki et al. (US 2020/0164147 A1) and in further view of Ishii (US 2013/0197451 A1) and Shluzas et al. (US 2018/0117260 A1). 
With regard to claim 9, Baker/Minezaki/Ishii discloses the claimed stopper except for the specific material. 
Shluzas teaches a syringe stopper may be coated with PTFE ([0005]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Baker/Minezaki/Ishii with the stopper coating as taught by Shluzas for the purpose of providing better sliding capability of the stopper ([0005]). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783